Cobb, J.
The Edison General Electric Company brought suit against W. M. Blount and W. A. Dickenson upon a promissory note. The defendants filed pleas, that the note sued on was given in part consideration of an electric-light plant which .the plaintiff had agreed to erect for defendants; that the plant erected was so defective that the consideration of the note had failed; and that the amount of money already paid on the con-. tract was more than the full value of the machinery. The alleged defects in the machinery were fully set forth in the pleas. *198Upon the trial it appeared that if the plant was in fact defective the defendants had the fullest possible knowledge of its defects before the note sued on was given. The jury returned a verdict for the defendants, which verdict the.trial judge refused to set aside at the instance of the plaintiff. The case came to this court (96 Ga. 272), and it was held that by giving the note the defendants “ waived the defects in question and could not set up the same in defense to an action on the notes.” At the next trial of the case an amended plea was offered, which the court refused to allow; and the only question now presented for decision is whether or not the court erred in holding that this amended plea was without merit. It alleged, in substance, that the defendants knew at the time of the making of the note that the plant was improperly and defectively constructed and would not furnish lights as required by the contract; that at the time the notes were given it was distinctly understood, agreed, and contracted by the parties that, if the defendants would execute the note sued on, to cover the balance due on the property, the plaintiff would repair the defects in the construction of the plant and furnish whatever machinery would be necessary to the operation of the plant so as to make the same conform to the terms of the contract; that in consideration of this promise the defendants executed the note; that the plaintiff after obtaining the note did fail and refuse to comply with its promise to repair the plant and furnish the machinery necessary for its operation in the manner provided in the contract; that for that reason the consideration of the note has wholly and totally failed; and that the failure of the plaintiff to carry out and perform its agreement has damaged defendants in the full amount of the note sued on.
This case is controlled by the decision of this court in Atlanta City St. Ry. Co. v. American Car Co., 103 Ga. 254, where it was held that a plea similar to the one under consideration in the present case was meritorious. It is unnecessary to add anything to what is said in the opinion of Presiding Justice Lump-kin in that case.

Judgment reversed.


All the Justices concurring.